Citation Nr: 0839450	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-39 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred by the veteran on January 6, 2005, 
in connection with emergency room treatment at Wentworth-
Douglass Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.  This matter is on appeal from 2005 decisions of the 
Manchester, New Hampshire VA Medical Center.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge (VLJ) in August 2006.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In July 2007, the Board granted the veteran's claim of 
payment or reimbursement for medical expenses and ambulance 
transportation incurred by the veteran during a 
hospitalization at Wentworth-Douglass Hospital from March 28, 
2005 to April 4, 2005, as well as a claim of entitlement to 
payment of medical expenses incurred by the veteran on August 
3, 2005, for the cost of medical treatment received from the 
Town of Hampton Ambulance Services and Exeter Hospital.  

The remaining issue on appeal, claim of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred by the veteran on January 6, 2005, in connection 
with emergency room treatment at Wentworth-Douglass Hospital, 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the regulations that provide 
for reimbursement or payment of non-VA emergency treatment 
were recently amended, effective when October 10, 2008.  See 
38 U.S.C. §§ 1725, 1728.  The veteran should be provided with 
the revised criteria.  

Moreover, the Board notes that the development directed in 
its last remand was not accomplished.  In July 2007, the 
Board remanded this claim in order to provide the veteran 
with an opportunity to present evidence of a snow storm 
occurring on January 6, 2005; to allow the VAMC to associate 
with the combined health record (CHR) all treatment records 
related to the veteran's claimed emergency treatment on 
January 6, 2005, and a copy of a February 2005 opinion from 
the Chief of Staff, which was referred to in the June 2005 
statement of the case.    

In response to the July 2007 remand, the veteran submitted a 
newspaper article describing a snow storm that occurred in 
Dover, New Hampshire on January 6, 2005, however, VAMC has 
not yet associated with the CHR, any treatment records 
related to this claim or the opinion by the February 2005 
opinion.     

The law mandates that where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to payment or 
reimbursement for unauthorized medical 
expenses incurred on January 6, 2005 (see 
revised 38 U.S.C. §§ 1725, 1728, 
effective October 10, 2008; (b) Notify 
the veteran of the information and 
evidence he is responsible for providing; 
and (c) Notify the veteran of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency.

2.  All treatment records related to the 
veteran's claimed emergency treatment at 
Wentworth-Douglass Hospital on January 6, 
2005, should be obtained and associated 
with the CHR.

3.  A copy of the February 2005 opinion 
from the Chief of Staff (made by the fee 
service review physician or equivalent 
medical officer) rendering the opinion on 
which the January 2005 decision was made 
should be provided to the veteran and 
associated with the CHR

4.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case.  The appropriate laws and 
regulations should be provided to the 
veteran and he and his representative 
should be provided an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




